United States Court of Appeals
                      For the First Circuit

No. 07-2631

                    UNITED STATES OF AMERICA,

                      Petitioner, Appellant,

                                v.

                  TEXTRON INC. AND SUBSIDIARIES,

                      Respondent, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. Ernest C. Torres, Senior U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Torruella, Boudin, Lipez and Howard,
                         Circuit Judges.


     Judith A. Hagley, Tax Division, Department of Justice, with
whom David I. Pincus, Robert W. Metzler, Attorneys, Tax Division,
Department of Justice, John A. DiCicco, Acting Assistant Attorney
General, Gilbert S. Rothenberg, Acting Deputy Assistant Attorney
General, and Robert Clark Corrente, United States Attorney, were on
supplemental brief for appellant.
      John A. Tarantino with whom Patricia K. Rocha, Adler Pollock
& Sheehan P.C., Arthur L. Bailey, J. Walker Johnson and Steptoe &
Johnson LLP were on supplemental brief for appellee.
     Professor Claudine V. Pease-Wingenter, Phoenix School of Law,
on brief in support of appellee Textron Inc., Amicus Curiae.
     David M. Brodsky, Robert J. Malionek, Adam J. Goldberg, Latham
& Watkins LLP, Robin S. Conrad, Amar D. Sarwal, National Chamber
Litigation Center, Inc., Susan Hackett, Senior Vice President and
General Counsel, Association of Corporate Counsel, on brief in
support of Textron Inc., Amici Curiae.
                     ______________________

                         OPINION EN BANC


                         August 13, 2009
            BOUDIN, Circuit Judge.          The question for the en banc

court is whether the attorney work product doctrine shields from an

IRS summons "tax accrual work papers" prepared by lawyers and

others in Textron's Tax Department to support Textron's calculation

of tax reserves for its audited corporate financial statements.

Textron is a major aerospace and defense conglomerate, with well

over a hundred subsidiaries, whose consolidated tax return is

audited by the IRS on a regular basis.           To understand the dispute,

some   background   is    required    concerning     financial   statements,

contingent tax reserves and tax audit work papers.

            As a publicly traded corporation, Textron is required by

federal    securities    law   to    have   public   financial    statements

certified by an independent auditor.             See 15 U.S.C. §§ 78l, 78m

(2006); 17 C.F.R. § 210 et seq. (2009).           To prepare such financial

statements, Textron must calculate reserves to be entered on the

company books to account for contingent tax liabilities.                  Such

liabilities, which affect the portrayal of assets and earnings,

include estimates of potential liability if the IRS decides to

challenge debatable positions taken by the taxpayer in its return.

            The calculation of such reserves entails preparing work

papers    describing    Textron's    potential    liabilities    for   further

taxes; these underpin the tax reserve entries in its financial

statement and explain the figures chosen to the independent auditor

who certifies that statement as correct.             By examining the work


                                      -3-
papers the accountant discharges its own duty to determine "the

adequacy and reasonableness of the corporation's reserve account

for contingent tax liabilities."       United States v. Arthur Young &

Co., 465 U.S. 805, 812 (1983) (rejecting claim of accountant work

product privilege protecting such work papers).1       The work papers

are thus one step in a process whose outcome is a certified

financial statement for the company.

          In Textron's case, its Tax Department lists items in the

tax return that, if identified and challenged by the IRS, could

result in additional taxes being assessed.      The final spreadsheets

list each debatable item, including in each instance the dollar

amount subject to possible dispute and a percentage estimate of the

IRS' chances of success.    Multiplying the amount by the percentage

fixes the reserve entered on the books for that item.                 The

spreadsheets reflecting these calculations may be supported by

backup emails or notes.

          A   company's    published    financial   statements   do   not

normally identify the specific tax items on the return that may be

debatable but incorporate or reflect only the total reserve figure.

As the Supreme Court explained in Arthur Young, tax accrual work


     1
      The procedural requirement that auditors examine tax accrual
work papers is based on a combination of Statement on Auditing
Standards No. 96, Audit Documentation (2002), superseded by
Auditing Standards No. 3, Audit Documentation (2004); Statement on
Auditing Standards No. 326, Evidential Matter (1980); and Auditing
Interpretation    No.    9326,   Evidential    Matter:    Auditing
Interpretations of Section 326 (2003).

                                  -4-
papers provide a resource for the IRS, if the IRS can get access to

them, by "pinpoint[ing] the 'soft spots' on a corporation's tax

return by highlighting those areas in which the corporate taxpayer

has taken a position that may, at some later date, require the

payment   of   additional      taxes"    and    providing       "an   item-by-item

analysis of the corporation's potential exposure to additional

liability."    465 U.S. at 813.

            The IRS does not automatically request tax accrual work

papers from taxpayers; rather, in the wake of Enron and other

corporate scandals, the IRS began to seek companies' tax accrual

work papers only where it concluded that the taxpayer had engaged

in   certain   listed   transactions          "that    [are]    the   same   as    or

substantially similar to one of the types of transactions that the

[IRS] has determined to be a tax avoidance transaction." 26 C.F.R.

§ 1.6011-4(b)(2) (2009). Only a limited number of transactions are

so designated.2

            The present case began with a 2003 IRS audit of Textron's

corporate   income    tax   liability     for    the    years     1998-2001.       In

reviewing Textron's 2001 return, the IRS determined that a Textron

subsidiary--Textron     Financial       Corp.    ("Textron       Financial")--had

engaged   in   nine   listed    transactions.           In     each   of   the   nine


      2
      A current list of such transaction types, amounting to less
than three dozen, appears at Internal Revenue Service, Recognized
Abusive   and  Listed   Transactions  -   LMSB  Tier   I  Issues,
http://www.irs.gov/businesses/corporations/article/0,,id=120633,0
0.html (visited July 7, 2009).

                                        -5-
instances, Textron Financial had purchased equipment from a foreign

utility or transit operator and leased it back to the seller on the

same day.     Although such transactions can be legitimate, the IRS

determined that they were sale-in, lease-out ("SILO") transactions,

which are listed as a potential tax shelter subject to abuse by

taxpayers.

            SILOs allow tax-exempt or tax-indifferent organizations--

for   example,    a   tax-exempt    charity   or   a   city-owned    transit

authority--to transfer depreciation and interest deductions, from

which they cannot benefit, to other taxpayers who use them to

shelter income from tax.     Where the only motive of a sale and lease

back is tax avoidance, it can be disregarded by the IRS and taxes

assessed on the wrongly sheltered income.3

            Textron   had   shown   the    spreadsheets   to   its   outside

accountant, Ernst & Young, but refused to show them to the IRS.

The IRS issued an administrative summons pursuant to 26 U.S.C. §

7602 (2006), which allows the IRS, in determining the accuracy of

any return, to "examine any books, papers, records, or other data

which may be relevant or material to such inquiry."                   Id. §

7602(a)(1).      According to IRS policy, where the taxpayer claims



      3
      See AWG Leasing Trust v. United States, 592 F. Supp. 2d 953,
958 (N.D. Ohio 2008) (upholding denial of depreciation and interest
deductions for SILO transaction); I.R.S. Notice 2005-13, 2005-9
I.R.B. 630 (Feb. 11, 2005); Shvedov, Tax Implications of SILOs,
QTEs, and Other Leasing Transactions with Tax-Exempt Entities 10-
12, CRS Report for Congress (Nov. 30, 2004).

                                     -6-
benefits from only a single listed transaction, the IRS seeks only

the workpapers for that transaction; but where (as in Textron's

case)       the    taxpayer     claims   benefits      from   multiple     listed

transactions, the IRS seeks all of the workpapers for the tax year

in question.        I.R.S. Announcement 2002-63, 2002-27 I.R.B. 72 (July

8, 2002).         The summons also sought related work papers created by

Ernst & Young in determining the adequacy of Textron's reserves

that Textron might possess or could obtain. Textron again refused.

               The IRS brought an enforcement action in federal district

court in Rhode Island.          See 26 U.S.C. § 7604(a) (2006).          Textron

challenged the summons as lacking legitimate purpose and also

asserted, as bars to the demand, the attorney-client and tax

practitioner privileges and the qualified privilege available for

litigation materials under the work product doctrine.                    The IRS

contested all of the privilege claims.              Both the IRS and Textron

filed       affidavits   and,   in   addition,   the    district   court    heard

witnesses from both sides.4




        4
      Textron's evidence came from Norman Richter, chief tax
counsel and manager of Textron's Tax Department; Roxanne Cassidy,
director of tax reporting; Edward Andrews, director of tax audits;
Debra Raymond, vice president, taxes, of Textron Financial; and
Mark Weston, a partner in Ernst & Young.       IRS   evidence   was
provided by Internal Revenue Agent Edward Vasconcellos; Professor
Douglas Carmichael, former chief auditor of the regulatory body for
auditors of public companies (the Public Company Accounting
Oversight Board); and Gary Kane, an IRS expert on tax accrual work
papers.

                                         -7-
           Textron agreed that it usually settled disputes with the

IRS through negotiation or concession or at worst through the

formal IRS administrative process; but it testified that sometimes

it had litigated disputed tax issues in federal court.                   Its

evidence also showed that the estimates for tax reserves and the

supporting work papers were generated within its Tax Department but

that tax lawyers in that department were centrally involved in

their preparation and that Textron Financial also used an outside

counsel to advise it on tax reserve requirements.

           Textron described generically the contents of the work

papers in question: these included (1) summary spreadsheets showing

for each disputable item the amount in controversy, estimated

probability of a successful challenge by the IRS, and resulting

reserve amounts; and (2) back up e-mail and notes.                   In some

instances the spreadsheet entries estimated the probability of IRS

success at 100 percent.      Textron said that the spreadsheets had

been shown to and discussed with its independent auditor but

physically retained by Textron.

           Neither side disputed that the immediate purpose of the

work papers was to establish and support the tax reserve figures

for the audited financial statements.          Textron's evidence was to

the   effect   that   litigation   over   specific    items   was   always   a

possibility; the IRS did not deny that in certain cases litigation

could   result   although   it   said   that   this   was   often   unlikely.


                                    -8-
Whether Textron's evidence is materially different than that of the

IRS remains to be considered.

          Ultimately, the district court denied the petition for

enforcement.   United States v. Textron Inc., 507 F. Supp. 2d 138,

150, 155 (D.R.I. 2007).     The court agreed with the IRS that the

agency had a legitimate purpose for seeking the work papers.    Id.

at 145.   It also ruled that insofar as the Textron-prepared work

papers might otherwise be protected by attorney-client privilege,

or the counterpart tax practitioner privilege for non-lawyers

engaged in tax practice, see 26 U.S.C. § 7525 (2006), those

privileges had been waived when Textron disclosed the work papers'

content to Ernst & Young.    Id. at 152.

          However, the district court concluded that the papers

were protected by the work product privilege, which derived from

Hickman v. Taylor, 329 U.S. 495 (1947), and is now embodied in Rule

26(b)(3) of the Federal Rules of Civil Procedure.   This privilege,

the district court held, had not been waived by disclosure of the

work papers to the accountant.   Textron, 507 F. Supp. 2d at 152-53.

The district court's decision that the work papers were protected

work product involved both a description of factual premises and a

legal interpretation of applicable doctrine.

          The district court first said (paraphrasing a Textron

witness) the work papers were prepared to assure that Textron was

"adequately reserved with respect to any potential disputes or


                                 -9-
litigation" over its returns; the court also said that, by fair

inference, the work papers served "to satisfy an independent

auditor that Textron's reserve for contingent liabilities satisfied

the requirements of generally accepted accounting principles (GAAP)

so that a 'clean' opinion would be given" for Textron financial

statements.   Textron, 507 F. Supp. 2d at 143.

          Then, in its discussion of legal doctrine, the district

court stated:

          As the IRS correctly observes, the work
          product    privilege     does    not   apply   to
          "'documents that are prepared in the ordinary
          course of business or that would have been
          created     in    essentially     similar    form
          irrespective of the litigation.'" Maine, 298
          F.3d at 70 (quoting [United States v. Adlman,
          134 F.3d 1194, 1202 (2d Cir. 1998)]). However,
          it is clear that the opinions of Textron's
          counsel and accountants regarding items that
          might be challenged by the IRS, their
          estimated hazards of litigation percentages
          and their calculation of tax reserve amounts
          would not have been prepared at all "but for"
          the   fact    that   Textron    anticipated   the
          possibility of litigation with the IRS. . . .
          Thus, while it may be accurate to say that the
          workpapers helped Textron determine what
          amount should be reserved to cover any
          potential tax liabilities and that the
          workpapers were useful in obtaining a "clean"
          opinion from E & Y regarding the adequacy of
          the reserve amount, there would have been no
          need to create a reserve in the first place,
          if Textron had not anticipated a dispute with
          the IRS that was likely to result in
          litigation     or    some    other    adversarial
          proceeding.

Textron, 507 F. Supp. 2d at 150.



                                -10-
           The court concluded that the work papers were therefore

prepared "because of" the prospect of litigation, Textron, 507 F.

Supp. 2d at 150, a phrase used in Maine v. United States Dep't of

Interior, 298 F.3d 60, 68 (1st Cir. 2002).         The court rejected the

IRS' reliance on a Fifth Circuit decision rejecting work product

protection for tax accrual work papers on the ground that the Fifth

Circuit followed a different "primary purpose" test for work

protect. Textron, 507 F. Supp. 2d at 150 (discussing United States

v. El Paso Co., 682 F.2d 530, 543 (5th Cir. 1982), cert. denied,

466 U.S. 944 (1984)).

           On appeal, a divided panel upheld the district court's

decision. The en banc court then granted the government's petition

for rehearing en banc, vacated the panel decision, and obtained

additional briefs from the parties and interested amici.             We now

conclude   that   under   our   own    prior   Maine    precedent--which   we

reaffirm   en   banc--the   Textron     work   papers   were   independently

required by statutory and audit requirements and that the work

product privilege does not apply.

           The case presents two difficulties.              One, which can

readily be dispelled, stems from the mutability of language used in

the governing rules and a confusion between issues of fact and

issues of legal characterization. The other problem is more basic:

how far work product protection extends turns on a balancing of

policy concerns rather than application of abstract logic; here,


                                      -11-
two circuits have addressed tax accrual work papers in the work

product context, but, apart from whatever light is cast by Arthur

Young, the Supreme Court has not ruled on the issue before us,

namely, one in which a document is not in any way prepared "for"

litigation but relates to a subject that might or might not

occasion litigation.

            In origin, the work product privilege derives from the

Supreme Court's decision in Hickman v. Taylor, 329 U.S. at 510-11,

and focused at the outset on the materials that lawyers typically

prepare for the purpose of litigating cases.              Hickman v. Taylor

concerned     ongoing     litigation         in   which   one     side    filed

interrogatories seeking from opposing counsel memoranda recording

witness interviews that the latter had conducted after receiving

notice of possible claims.         Often such material and other items

designed for use at trial (e.g., draft briefs, outlines of cross

examination) are not obtained from or shared with clients and are

unprotected by the traditional attorney-client privilege.

             Hickman v. Taylor addressed "the extent to which a party

may inquire into oral and written statements of witnesses, or other

information, secured by an adverse party's counsel in the course of

preparation for possible litigation after a claim has arisen."              329

U.S.   at   497.   The   Court   cited   a    privilege   in    English   courts

protecting

            [a]ll documents which are called into existence
            for the purpose--but not necessarily the sole

                                     -12-
          purpose--of assisting the deponent or his legal
          advisers   in   any  actual    or   anticipated
          litigation . . . . Reports . . . if made in
          the ordinary course of routine, are not
          privileged . . . .

Id. at 510 n. 9.

          This history led the Court to practical considerations:

          Proper preparation of a client's case demands
          that he assemble information, sift what he
          considers to be the relevant from the
          irrelevant facts, prepare his legal theories
          and plan his strategy without undue and
          needless interference. . . . This work is
          reflected,    of   course,   in    interviews,
          statements, memoranda, correspondence, briefs,
          mental impressions, personal beliefs, and
          countless other tangible and intangible ways--
          aptly though roughly termed . . . as the "work
          product of the lawyer."

Id. at 511.

          On this basis the Court declared that the interrogatories,

which sought witness interviews conducted by opponent counsel in

preparation for litigation, were protected by a qualified privilege.

See id. at 511-12. When in 1970 the Supreme Court through the rule-

making process codified the work product privilege in Rule 26(b)(3),

it described the privilege as extending to documents and other

tangible things that "are prepared in anticipation of litigation or

for trial."   This phrase, as illuminated by Hickman v. Taylor's

reasoning, is the one to be applied in this case.

          Turning   back    to     the    present    case,    the    IRS    is

unquestionably   right   that    the   immediate    motive   of   Textron   in

preparing the tax accrual work papers was to fix the amount of the

                                   -13-
tax reserve on Textron's books and to obtain a clean financial

opinion from its auditor.   And Textron may be correct that unless

the IRS might dispute an item in the return, no reserve for that

item might be necessary, so perhaps some of the items might be

litigated.   But in saying that Textron wanted to be "adequately

reserved," the district judge did not say that the work papers were

prepared for use in possible litigation--only that the reserves

would cover liabilities that might be determined in litigation.   If

the judge had made a "for use" finding--which he did not--that

finding would have been clearly erroneous.

          That the purpose of the work papers was to make book

entries, prepare financial statements and obtain a clean audit

cannot be disputed. This was the testimony of IRS expert and former

Chief Auditor of the Public Company Accounting Oversight Board

Douglas Carmichael:

          Q.     . . . Would you please explain what tax
          accrual workpapers are?

          A.      . . . Tax accrual workpapers really
          include all the support for the tax assets and
          liabilities shown in the financial statements
          . . . .

          A.     Well, from the company's perspective,
          they're created because, for example, for a
          public company, the key officers of the company
          sign   a  certification   saying   that   those
          financial statements are fairly presented, and
          they need support for that.

                 From the auditor's perspective, it's the
          same thing, the auditor needs to record in the
          workpapers what the auditor did to comply with

                               -14-
          generally accepted auditing standards. So the
          workpapers are the principal support for the
          auditor's opinion.

          Q.     And why do public     companies   prepare
          financial statements?

          A.     Usually, to meet requirements for
          raising capital. If they're a public company,
          they need to file annual financial statements
          on a form 10K with the SEC and quarterly
          information on a 10Q.

          The Textron witnesses, while using the word "litigation"

as often as possible in their testimony, said the same thing.

Textron's testimony differed from that of the IRS expert only in its

further assertion that, without the possibility of litigation, no

tax reserves or audit papers would have been necessary.         For

example, Roxanne Cassidy, Textron's director of tax reporting,

testified as follows:

          Q.     . . . [W]hat was Textron's purpose in
          preparing those tax reserve papers?

          A.      The purpose primarily was to determine
          whether Textron was adequately reserved with
          respect    to   any   potential   disputes   or
          litigations that would happen in the future.
          We would need to ensure that we were adequately
          reserved in the current year on Textron's
          financial statements.

          . . .

          Q.      And as a publicly traded company, is
          Textron    required to  file  its  financial
          statements with the Securities and Exchange
          Commission?

          A.      Yes.



                               -15-
          Q.     And do those           financial     statements
          include tax reserves?

          A.         Yes. . . .

          . . .

          Q.     And in having its tax reserves audited
          by an independent auditor, must Textron be able
          to support the determinations it has made
          regarding the adequacy of its tax reserves with
          some type of evidence?

          A.   Yes, the support needs           to    be   to   the
          satisfaction of the auditors.

          As   the    IRS   expert   stated,   even   if   litigation   were

"remote," the company would still have to prepare work papers to

support its judgment.       Textron's own witness acknowledged that it

would "have to include in its . . . tax accrual work papers any new

transactions that the company entered into that year that there

might be some tax exposure on" regardless of whether it anticipated

likely litigation.       Judged by Textron's own experience, most--

certainly those with high percentage estimates of IRS success--would

never be litigated.

          To complete the story, we note one suggestion by one

Textron witness that, if litigation did occur, the work papers could

be useful to Textron in that litigation.5           This assertion was not


     5
      Textron Vice President of Taxes Norman Richter said that
Textron would still prepare tax accrual workpapers absent GAAP
requirements "[b]ecause it guides us--it's--the analysis is still--
it would guide us in making litigation and settlement decisions
later in the process."      This assertion was not contained in
Richter's affidavit, which instead said that Textron prepared the
work papers "to comply with GAAP" as required for reporting taxes

                                     -16-
supported by any detailed explanation, was not adopted by the

district judge and is more than dubious: the main aim of audit work

papers is to estimate the amount potentially in dispute and the

percentage chance of winning or losing.     Even an academic supporter

of Textron's legal position conceded that "it is doubtful that tax

accrual workpapers, which typically just identify and quantify

vulnerable return positions, would be useful in the litigation

anticipated with respect to those positions."     Pease-Wingenter, The

Application   of   the   Attorney-Client   Privilege   to   Tax   Accrual

Workpapers: The Real Legacy of United States v. Textron, 8 Houston

Bus. & Tax L.J. 337, 346 (2008).

          Any experienced litigator would describe the tax accrual

work papers as tax documents and not as case preparation materials.

Whether work product protection should apply to such documents is

a legal question informed by the language of rules and Supreme Court

doctrine, direct precedent, and policy judgments.           The first of

these sources--Supreme Court doctrine and the wording of the rules--

is helpful to the IRS; direct circuit precedent and the underlying

policy of the doctrine and other prudential considerations are more

helpful still.     Legal commentators can be found on each side; the

most persuasive of them favors the IRS.6


to the SEC, and was not supported by detail or explanation in the
record.
     6
     See Ventry, Protecting Abusive Tax Avoidance, 120 Tax Notes
857, 870-83 (2008); Johnson, The Work Product Doctrine and Tax

                                  -17-
           From the outset, the focus of work product protection has

been on materials prepared for use in litigation, whether the

litigation was underway or merely anticipated.               Thus, Hickman v.

Taylor addressed "the extent to which a party may inquire into oral

and written statements of witnesses, or other information, secured

by an adverse party's counsel in the course of preparation for

possible litigation after a claim has arisen."                329 U.S. at 497

(emphasis added).     Similarly, the English privilege, invoked by

Hickman v. Taylor, privileged "documents which are called into

existence for the purpose--but not necessarily the sole purpose--of

assisting the deponent or his legal advisers in any actual or

anticipated litigation." Id. at 510 n. 9 (emphasis added) (internal

quotation marks omitted).

           The   phrase   used   in    the     codified    rule--"prepared   in

anticipation of litigation or for trial" did not, in the reference

to   anticipation,   mean   prepared         for   some   purpose   other   than

litigation: it meant only that the work might be done for litigation

but in advance of its institution. The English precedent, doubtless

the source of the language in Rule 26, specified the purpose "of

assisting the deponent or his legal advisers in any actual or

anticipated litigation . . . ." The Advisory Committee's Note cited



Accrual Workpapers, 124 Tax Notes 155, 160-68 (2009). The Pease-
Wingenter article, supra, identifies many weaknesses in the Textron
argument, id. at 343-48, although Pease now says her own ultimate
view favors Textron.

                                      -18-
with approval a decision denying work product protection to a

driver's accident report, made pursuant to Interstate Commerce

Commission rules, even though it might well have become the subject

of litigation.       Fed. R. Civ. P. 26 advisory committee's note

(1970).7

            It is not enough to trigger work product protection that

the subject matter of a document relates to a subject that might

conceivably be litigated.       Rather, as the Supreme Court explained,

"the literal language of [Rule 26(b)(3)] protects materials prepared

for any litigation or trial as long as they were prepared by or for

a party to the subsequent litigation."           Federal Trade Commission v.

Grolier    Inc.,   462   U.S.   19,   25    (1983)   (emphasis   added).   This

distinction is well established in the case law.               See, e.g., NLRB

v.   Sears,    Roebuck     &    Co.,       421   U.S.   132,     138   (1975).8


     7
      Goosman v. A. Duie Pyle, Inc., 320 F.2d 45 (4th Cir. 1963).
In Goosman, the Fourth Circuit denied work product protection to
reports a truck driver made to the lessee and owner of the truck
following an accident. The court explained that the reports "were
made in the ordinary course of business under ICC regulations and
do not represent the lawyer's work product within the holding in
Hickman v. Taylor." Id. at 52. See also, e.g., Calabro v. Stone,
225 F.R.D. 96, 99 (E.D.N.Y. 2004); In re Raytheon Securities
Litigation, 218 F.R.D. 354, 359 (D. Mass. 2003).
     8
      Accord United States v. Roxworthy, 457 F.3d 590, 595 (6th
Cir. 2006) ("Nevertheless, the key issue in determining whether a
document should be withheld is the function that the document
serves."); Coastal States Gas Corp. v. Dep't of Energy, 617 F.2d
854, 858 (D.C. Cir. 1980) (same); Church of Scientology Int'l v.
IRS, 845 F. Supp. 714, 723 (C.D. Cal. 1993) ("The Ninth Circuit
test focuses on the function of a document as part of the
deliberative process rather than on the contents of the
document.").

                                       -19-
           Nor is it enough that the materials were prepared by

lawyers or represent legal thinking.                 Much corporate material

prepared in law offices or reviewed by lawyers falls in that vast

category. It is only work done in anticipation of or for trial that

is protected.        Even if prepared by lawyers and reflecting legal

thinking, "[m]aterials assembled in the ordinary course of business,

or pursuant to public requirements unrelated to litigation, or for

other nonlitigation purposes are not under the qualified immunity

provided by this subdivision."                Fed. R. Civ.      P.   26 advisory

committee's note (1970).       Accord Hickman v. Taylor, 329 U.S. at 510

n. 9 (quoting English precedent that "[r]eports . . . if made in the

ordinary course of routine, are not privileged").

           Every lawyer who tries cases knows the touch and feel of

materials prepared for a current or possible (i.e., "in anticipation

of") law suit.       They are the very materials catalogued in Hickman

v. Taylor and the English precedent with which the decision began.

No one with experience of law suits would talk about tax accrual

work   papers   in    those   terms.     A    set   of   tax   reserve   figures,

calculated for purposes of accurately stating a company's financial

figures, has in ordinary parlance only that purpose: to support a

financial statement and the independent audit of it.

           Focusing next on direct precedent, work product protection

for tax audit work papers has been squarely addressed only in two

circuits: this one and the Fifth.              In Maine, we said that work


                                       -20-
product protection does not extend to "documents that are prepared

in the ordinary course of business or that would have been created

in essentially similar form irrespective of the litigation." Maine,

298 F.3d at 70 (quoting United States v. Adlman, 134 F.3d 1194, 1202

(2d Cir. 1998)) (internal quotation marks omitted).             Maine applies

straightforwardly to Textron's tax audit work papers--which were

prepared in the ordinary course of business--and it supports the IRS

position.

              Similarly, the Fifth Circuit in El Paso denied protection

for the work papers because the court recognized that the company

in question was conducting the relevant analysis because of a need

to   "bring    its   financial    books    into   conformity   with   generally

accepted auditing principles." 682 F.2d at 543. The Fifth Circuit,

which employs a "primary purpose" test, found that the work papers'

"sole function" was to back up financial statements. Id. at 543-44.

Here, too, the only purpose of Textron's papers was to prepare

financial statements.

              Other circuits have not passed on tax audit work papers

and some might take a different view.             But many of the debatable

cases       affording   work     product    protection   involve      documents

unquestionably prepared for potential use in litigation if and when

it should arise.9       There is no evidence in this case that the work


        9
      See, e.g., Delaney, Migdail & Young, Chartered v. IRS, 826
F.2d 124, 127 (D.C. Cir. 1987) (protection for "attorneys'
assessment of . . . legal vulnerabilities in order to make sure it

                                      -21-
papers were prepared for such a use or would in fact serve any

useful purpose for Textron in conducting litigation if it arose.

            Finally, the underlying prudential considerations squarely

support the IRS' position in this case, and such considerations have

special force because Hickman v. Taylor was the child of such

considerations, as the quotations above make clear.              The privilege

aimed centrally at protecting the litigation process, Coastal States

Gas Corp. v. Department of Energy, 617 F.2d 854, 864 (D.C. Cir.

1980), specifically, work done by counsel to help him or her in

litigating a case.        It is not a privilege designed to help the

lawyer prepare corporate documents or other materials prepared in

the ordinary course of business.           Where the rationale for a rule

stops, so ordinarily does the rule.

            Nor is there present here the concern that Hickman v.

Taylor stressed about discouraging sound preparation for a law suit.

That danger may exist in other kinds of cases, but it cannot be

present where, as here, there is in substance a legal obligation to

prepare such papers: the tax audit work papers not only have a

different   purpose   but    have    to   be   prepared   by   exchange-listed

companies   to   comply     with    the   securities   laws    and   accounting

principles for certified financial statements.             Arthur Young made



does not miss anything in crafting its legal case"); see also In re
Sealed Case, 146 F.3d 881, 885 (D.C. Cir. 1998) (protection for
documents to "protect the client from future litigation about a
particular transaction").

                                      -22-
this point in refusing to create an accountant's work product

privilege for tax audit papers:

           [T]he auditor is ethically and professionally
           obligated to ascertain for himself as far as
           possible whether the corporation's contingent
           tax liabilities have been accurately stated. .
           . . Responsible corporate management would not
           risk a qualified evaluation of a corporate
           taxpayer's financial posture to afford cover
           for questionable positions reflected in a prior
           tax return.

465 U.S. at 818-19; see also Johnson, supra, at 160-61.

           Textron   apparently   thinks   it   is   "unfair"   for   the

government to have access to its spreadsheets, but tax collection

is not a game.    Underpaying taxes threatens the essential public

interest in revenue collection.          If a blueprint to Textron's

possible improper deductions can be found in Textron's files, it is

properly available to the government unless privileged.         Virtually

all discovery against a party aims at securing information that may

assist an opponent in uncovering the truth.           Unprivileged IRS

information is equally subject to discovery.10

           The practical problems confronting the IRS in discovering

under-reporting of corporate taxes, which is likely endemic, are

serious.   Textron's return is massive--constituting more than 4,000

pages--and the IRS requested the work papers only after finding a


     10
      See Abel Inv. Co. v. United States, 53 F.R.D. 485, 488 (D.
Neb. 1971) (holding that IRS documents created during an audit were
not protected work product, despite containing attorneys' mental
impression and legal theories, because an IRS audit is not
litigation).

                                  -23-
specific type of transaction that had been shown to be abused by

taxpayers.       It is because the collection of revenues is essential

to government that administrative discovery, along with many other

comparatively unusual tools, are furnished to the IRS.

            As Bentham explained, all privileges limit access to the

truth in aid of other objectives, 8 Wigmore, Evidence § 2291

(McNaughton Rev. 1961), but virtually all privileges are restricted-

-either (as here) by definition or (in many cases) through explicit

exceptions--by countervailing limitations.                    The Fifth Amendment

privilege against self-incrimination is qualified, among other

doctrines, by the required records exception, see Grosso v. United

States,   390     U.S.    62,       67-68    (1968),    and   the    attorney      client

privilege,      along    with       other    limitations,     by    the     crime-fraud

exception, see Clark v. United States, 289 U.S. 1, 15 (1933).

            To    sum    up,    the    work    product    privilege        is    aimed    at

protecting work done for litigation, not in preparing financial

statements.        Textron's         work    papers    were   prepared      to    support

financial filings and gain auditor approval; the compulsion of the

securities laws and auditing requirements assure that they will be

carefully    prepared,         in    their    present    form,      even    though       not

protected; and IRS access serves the legitimate, and important,

function of detecting and disallowing abusive tax shelters.




                                            -24-
          The judgment of the district court is vacated and the case

is remanded for further proceedings consistent with this decision.

           It is so ordered.



                                       Dissent follows.




                               -25-
            TORRUELLA, Circuit Judge, with whom LIPEZ, Circuit Judge,

joins, Dissenting.       To assist the IRS in its quest to compel

taxpayers to reveal their own assessments of their tax returns, the

majority abandons our "because of" test, which asks whether "'in

light of the nature of the document and the factual situation in the

particular case, the document can be fairly said to have been

prepared or obtained because of the prospect of litigation.'" Maine

v. United States Dep't of the Interior, 298 F.3d 60, 68 (1st Cir.

2002) (emphasis in original) (quoting United States v. Adlman, 134

F.3d 1194, 1202 (2d Cir. 1998)).         The majority purports to follow

this test, but never even cites it.             Rather, in its place, the

majority imposes a "prepared for" test, asking if the documents were

"prepared for use in possible litigation."            Maj. Op. at 13.     This

test is an even narrower variant of the widely rejected "primary

motivating purpose" test used in the Fifth Circuit and specifically

repudiated by this court.         In adopting its test, the majority

ignores a tome of precedents from the circuit courts and contravenes

much of the principles underlying the work-product doctrine.                It

also   brushes   aside   the   actual    text    of   Rule   26(b)(3),   which

"[n]owhere . . . state[s] that a document must have been prepared

to aid in the conduct of litigation in order to constitute work

product."     Adlman, 134      F.3d   at 1198.        Further, the majority

misrepresents and ignores the findings of the district court.              All

while purporting to do just the opposite of what it actually does.


                                      -26-
          I.    The Majority Quietly Rejects Circuit Precedent

               The majority claims allegiance to our prior decision in

Maine, 298 F.3d at 70.           Specifically, the majority seizes upon a

single line from that decision: "the 'because of' standard does not

protect from disclosure 'documents that are prepared in the ordinary

course of business or that would have been created in essentially

similar form irrespective of the litigation.'" Id. (quoting Adlman,

134 F.3d at 1202).        This qualification is important to be sure, and

I will address it infra, Section III.B.2.             But I must start by

addressing the rest of the Maine decision, which the majority is

careful to ignore.

               In that decision, Maine sought documents prepared by the

Department of the Interior regarding its decision, made during

pending related litigation, to classify salmon as a protected

species.       Id. at 64.        The district court found some of these

administrative documents unprotected as the Department had not shown

that litigation preparation was "'the primary motivating factor for

the preparation of the documents.'" Id. at 66-67. This formulation

of the test for "anticipation of litigation" was based on the Fifth

Circuit    rule    that    the   work-product   doctrine   did   not   protect

documents that were "not primarily motivated to assist in future

litigation."       United States v. El Paso, 682 F.2d 530, 542-43 (5th

Cir. 1982) (emphasis added) (citing United States v. Davis, 636 F.2d

1028, 1040 (5th Cir. 1981)).          On appeal in Maine, we specifically


                                      -27-
repudiated this test and adopted the broader "because of" test,

which had been thoughtfully and carefully explained by Judge Leval

in the Second Circuit decision in Adlman, 134 F.3d at 1202-03.        See

Maine, 298 F.3d at 68 ("In light of the decisions of the Supreme

Court, we therefore agree with the formulation of the work-product

rule adopted in Adlman and by five other courts of appeals.").

           In the present case, the majority purports to follow

Maine, but really conducts a new analysis of the history of the

work-product   doctrine   and   concludes   that   documents   must    be

"'prepared for any litigation or trial.'"    Maj. Op. at 18 (emphasis

in original) (quoting FTC v. Grolier Inc., 462 U.S. 19, 25 (1983)).

Similarly, at another point, the majority suggests that documents

must be "for use" in litigation in order to be protected.        Id. at

13.   Grolier did not establish such a test and the majority can

point to no court that has so ruled.11       Rather, the majority of


      11
      To support its conclusion, the majority commits a plain
logical error. The majority states that work-product protection
must not be judged solely on its subject matter, but rather whether
the documents's purpose is for use in litigation. In support of
this proposition, the majority cites a number of cases that
propound the uncontroversial proposition that a document must be
judged according to its purpose, not solely its content. Maj. Op.
at 18 n.8. But those cases do not establish the majority's rule
that the documents' purpose must be limited to use in litigation.
Rather, one of the cases the majority cites adopts the test that
the document must have been created "because of" litigation, which,
as Adlman describes, is antithetical to the majority's new
requirement. United States v. Roxworthy, 457 F.3d 590, 593-94 (6th
Cir. 2006) (adopting Adlman's "because of" test). Another of the
majority's citations is from the D.C. Circuit, which has also since
adopted the "because of" test. Senate of Puerto Rico v. United
States Dep't of Justice, 823 F.2d 574, 587 n.42 (D.C. Cir. 1987).

                                 -28-
circuit courts, led by the Second Circuit's decision in Adlman, have

rejected such a rule.

             Adlman's articulation of the "because of" test is fatal

to the majority's position. In that case, Judge Leval discussed the

application of the work-product doctrine "to a litigation analysis

prepared by a party or its representative in order to inform a

business decision which turns on the party's assessment of the

likely      outcome    of   litigation     expected   to   result   from    the

transaction."     Adlman, 134 F.3d        at 1197.    In other words, Adlman

asked whether the work-product doctrine applies where a dual purpose

exists for preparing the legal analysis, that is, where the dual

purpose of anticipating litigation and a business purpose co-exist.

To answer that question, the Adlman court examined and rejected the

"primary purpose" test adopted by the Fifth Circuit in El Paso, 682

F.2d   at    542-43,    which   only     grants   work-product   immunity    to

workpapers     prepared     "primarily    motivated   to   assist   in   future

litigation over the return," id. at 543:

             [Protection] is less clear, however, as to
             documents which, although prepared because of
             expected litigation, are intended to inform a
             business decision influenced by the prospects
             of the litigation. The formulation applied by


The final decision cited by the majority, from the Northern
District of California, deals with the deliberative process
privilege, not the work-product doctrine. Church of Scientology
Int'l v. IRS, 845 F. Supp. 714, 723 (C.D. Cal. 1993).        In any
event, the Ninth Circuit also applies the "because of" test. In re
Grand Jury Subpoena, 357 F.3d 900, 907-08 (9th Cir. 2004) (praising
and following Adlman).

                                       -29-
          some courts in determining whether documents
          are protected by work-product privilege is
          whether they are prepared "primarily or
          exclusively to assist in litigation" -- a
          formulation that would potentially exclude
          documents containing analysis of expected
          litigation, if their primary, ultimate, or
          exclusive purpose is to assist in making the
          business decision.    Others ask whether the
          documents were prepared "because of" existing
          or expected litigation -- a formulation that
          would include such documents, despite the fact
          that their purpose is not to "assist in"
          litigation. Because we believe that protection
          of documents of this type is more consistent
          with both the literal terms and the purposes of
          the Rule, we adopt the latter formulation.

Adlman, 134 F.3d at 1197-98, quoted in part in Maine, 298 F.3d at

68.   And if it needs to be spelled out any more clearly, Adlman

makes it explicitly clear that the broader "because of" formulation

is not limited to documents prepared for use in litigation:

          We believe that a requirement that documents be
          produced primarily or exclusively to assist in
          litigation in order to be protected is at odds
          with the text and the policies of the Rule.
          Nowhere does Rule 26(b)(3) state that a
          document must have been prepared to aid in the
          conduct of litigation in order to constitute
          work   product,    much   less   primarily   or
          exclusively to aid in litigation. Preparing a
          document "in anticipation of litigation" is
          sufficient.

          The text of Rule 26(b)(3) does not limit its
          protection to materials prepared to assist at
          trial. To the contrary, the text of the Rule
          clearly sweeps more broadly.     It expressly
          states that work-product privilege applies not
          only to documents "prepared . . . for trial"
          but also to those prepared "in anticipation of
          litigation."    If the drafters of the Rule
          intended to limit its protection to documents
          made to assist in preparation for litigation,

                               -30-
           this would have been adequately conveyed by the
           phrase "prepared . . . for trial." The fact
           that documents prepared "in anticipation of
           litigation" were also included confirms that
           the drafters considered this to be a different,
           and broader category.     Nothing in the Rule
           states or suggests that documents prepared "in
           anticipation of litigation" with the purpose of
           assisting in the making of a business decision
           do not fall within its scope.

Id. at 1198-99 (emphasis and alterations in original).              Rather than

confront     this    language,   the    majority    resorts    to   simplistic

generalizations.      Using its novel "prepared for" test, the majority

unhelpfully explains that "[e]very lawyer who tries cases knows the

touch and feel of materials prepared for a current or possible . . .

law suit."    Maj. Op. at 19.      Once the majority ignores decades of

controlling precedent, the matter becomes so clear that "[n]o one

with experience of law suits" could disagree.            Id.

           I need say little else; the majority's new "prepared for"

rule is blatantly contrary to Adlman, a leading case interpreting

the work-product doctrine that we specifically adopted in Maine.

The majority's opinion is simply stunning in its failure to even

acknowledge this language and its suggestion that it is respecting

rather than overruling Maine.

               II.    The Majority's Announces a Bad Rule

           The majority acts as if it is left to this court to draw

a line from Hickman to the present case.           In so doing, the majority

ignores a host of cases which grapple with tough work product

questions that go beyond the stuff that "[e]very lawyer who tries

                                       -31-
cases" would know is work product.          Lower courts deserve more

guidance than a simple reassurance that a bare majority of the en

banc court knows work product when it sees it.12           Of course, since

this is an en banc proceeding, the majority is free to create a new

rule for the circuit -- though it would be better if it admitted

that it was doing so.   But our new circuit rule is not even a good

rule.

          First, as Judge Leval observed in Adlman, a "prepared for"

requirement is not consistent with the plain language of Federal

Rule of Civil Procedure 26, which provides protection for documents

"prepared in anticipation of litigation or for trial." Fed. R. Civ.

P. 26(b)(3)(A) (emphasis added); see also Adlman, 134 F.3d at 1198-

99. There is no reason to believe that "anticipation of litigation"

was meant as a synonym for "for trial."       Claudine Pease-Wingenter,

Prophetic or Misguided? The Fifth Circuit's (Increasingly) Unpopular

Approach to the Work Product Doctrine, 29 Rev. Litig. (forthcoming


     12
      This test is reminiscent of Justice           Stewart's     famously
unhelpful test for identifying obscenity:

          [C]riminal    laws     in    this     area    are
          constitutionally     limited     to     hard-core
          pornography.     I shall not today attempt
          further to define the kinds of material I
          understand   to   be    embraced    within   that
          shorthand description; and perhaps I could
          never succeed in intelligibly doing so. But I
          know it when I see it, and the motion picture
          involved in this case is not that.

Jacobellis v.   Ohio,   378   U.S.   184,   197   (1964)    (Stewart,   J.,
concurring).

                                 -32-
2009) (analyzing and rejecting many of the arguments advanced by the

majority    in   favor   of    a    narrow      construction     of   the    phrase

"anticipation of litigation").           Since the terms are not synonymous,

the term "anticipation of litigation" should not be read out of the

rule by requiring a showing that documents be prepared for trial.

See Carcieri v. Salazar, 129 S. Ct. 1058, 1066 (2009) (discussing

the basic principle that statutes should be construed to give effect

to each word).

            Second,   though       the    majority    goes     into   some   depth

describing the foundational case of Hickman v. Taylor, 329 U.S. 495

(1947), it misses the fundamental concern of that decision with

protecting an attorney's "privacy, free from unnecessary intrusion

by opposing parties and their counsel."              Id. at 510.      Without such

privacy, litigants would seek unfair advantage by free-riding off

another's work, thus reducing lawyers' ability to write down their

thoughts:

            Were the attorney's work accessible to an
            adversary, the Hickman court cautioned, "much
            of what is now put down in writing would remain
            unwritten" for fear that the attorney's work
            would redound to the benefit of the opposing
            party.    Legal advice might be marred by
            "inefficiency, unfairness and sharp practices,"
            and the "effect on the legal profession would
            be demoralizing."    Neither the interests of
            clients nor the cause of justice would be
            served, the court observed, if work product
            were freely discoverable.

Adlman, 134 F.3d at       1197      (quoting Hickman, 329 U.S. at 511)

(citations omitted).     The majority posits that these rationales do

                                         -33-
not apply to documents containing a lawyer's legal analysis of a

potential litigation, if that analysis was prepared for a business

purpose.   Maj. Op. at 21.      This is both unpersuasive and directly

contrary to the policy analysis in Adlman, which we adopted in

Maine.   Adlman identified an example of a protected document:

           A business entity prepares financial statements
           to   assist   its   executives,    stockholders,
           prospective investors, business partners, and
           others in evaluating future courses of action.
           Financial statements include reserves for
           projected    litigation.        The    company's
           independent auditor requests a memorandum
           prepared by the company's attorneys estimating
           the likelihood of success in litigation and an
           accompanying analysis of the company's legal
           strategies and options to assist it in
           estimating   what   should   be   reserved   for
           litigation losses.

Id. at 1200.    Discussing this example, the court concluded that in

this scenario "the company involved would require legal analysis

that falls squarely within Hickman's area of primary concern --

analysis   that    candidly    discusses    the       attorney's   litigation

strategies, appraisal of likelihood of success, and perhaps the

feasibility of reasonable settlement."          Id.    Further, there is "no

basis for adopting a test under which an attorney's assessment of

the   likely   outcome   of   litigation   is   freely    available   to    his

litigation adversary merely because the document was created for a

business purpose rather than for litigation assistance."              Id.    In

other words,

           [i]n addition to the plain language of the
           Rule, the policies underlying the work-product

                                   -34-
              doctrine suggest strongly that work-product
              protection should not be denied to a document
              that analyzes expected litigation merely
              because it is prepared to assist in a business
              decision. Framing the inquiry as whether the
              primary or exclusive purpose of the document
              was to assist in litigation threatens to deny
              protection to documents that implicate key
              concerns underlying the work-product doctrine.

Id. at 1199; see also Roxworthy, 457 F.3d at 595 (stating "the IRS

would appear to obtain an unfair advantage by gaining access to

KPMG's detailed legal analysis of the strengths and weaknesses of

[the   taxpayer's]      position.     This   factor      weighs   in    favor    of

recognizing the documents as privileged.").

              The majority offers no response to this sound policy

analysis and no reason to doubt that inefficiency and "sharp

practices" will result from its new rule allowing discovery of such

dual purpose documents, which contain confidential assessments of

litigation strategies and chances.           Instead of addressing these

concerns, the majority's policy analysis relies instead on case-

specific rationales -- namely the need to assist the IRS in its

difficult task of reviewing Textron's complex return.             See Maj. Op.

at   22-23.      Such    outcome    determinative     reasoning    is    plainly

unacceptable.       Thus,   properly    framed,     it    is   clear    that    the

rationales underlying the work-product doctrine apply to documents




                                      -35-
prepared in anticipation of litigation, even if they are not also

for use at trial.13

             And these policy rationales are squarely implicated in

this case.      First, Textron's litigation hazard percentages contain

exactly   the    sort   of    mental    impressions   about   the   case   that

Hickman sought to protect.             In fact, these percentages contain

counsel's ultimate impression of the value of the case.             Revealing

such impressions would have clear free-riding consequences.                With

this information, the IRS will be able to immediately identify weak

spots and know exactly how much Textron should be willing to spend

to settle each item.         Indeed, the IRS explicitly admits that this

is its purpose in seeking the documents.

             Second, as argued to us by amici, the Chamber of Commerce

of the United States and the Association of Corporate Counsel, if

attorneys who identify good faith questions and uncertainties in

their clients' tax returns know that putting such information in

writing will result in discovery by the IRS, they will be more

likely to avoid putting it in writing, thus diminishing the quality

of representation. The majority dismisses such concerns, concluding


     13
      Perhaps because of these very same concerns about privacy and
fairness, the IRS itself argued for the protection of its documents
prepared for the dual purposes of helping the IRS understand the
litigation risks that might result if the IRS made the
administrative decision to adopt a new program. Delaney, Migdail
& Young, Chartered v. IRS, 826 F.2d 124 (D.C. Cir. 1987). This
point was also noted by the Adlman court when it observed that "the
IRS successfully argued against the very position it here
advocates." Adlman, 134 F.3d at 1201.

                                       -36-
that tax accrual workpapers are required by law.                Maj. Op. at 21.

But the majority fails to cite the record for this conclusion,

likely because the majority is simply wrong.                  As the majority

opinion earlier admits, Maj Op. at 2-3, the law only requires that

Textron    prepare       audited   financial     statements   reporting       total

reserves based on contingent tax liabilities. Accounting standards

require some evidential support before such statements can be

certified, but do not explicitly require the form and detail of the

documents prepared here by Textron's attorneys with respect to each

potentially challenged tax item.                See also Michelle M. Henkel,

Textron: The Debate Continues as to Whether Auditor Transparency

Waives the Work Product Privilege, 50 Tax Management Memorandum 251,

260   (2009)     (distinguishing     auditor's     workpapers    and    corporate

workpapers and explaining that the latter are not mandatory but

serve to evaluate a company's litigation risks).              Rather, all that

must be actually reported is the final tax reserve liability amount.

Thus,     as    amicii    worry,   the    majority's   new    rule     will   have

ramifications that will affect the form and detail of documents

attorneys prepare when working to convince auditors of the soundness

of a corporation's reserves.

               These concerns are even more clearly implicated in this

case because the majority's decision will remove protection for

Textron's "backup materials" as well as its actual workpapers.                 The

district court found that these materials included "notes and


                                         -37-
memoranda written by Textron's in-house tax attorneys reflecting

their   opinions   as   to    which   items   should   be   included   on   the

spreadsheet and the hazard of litigation percentage that should

apply to each item."         United States v. Textron Inc., 507 F. Supp.

2d 138, 143 (D.R.I. 2007). Thus, these documents thus go beyond the

numbers used to compute a total reserve.          Rather, they explain the

legal rationale underpinning Textron's views of its litigation

chances.   The majority fails to acknowledge this subtlety, explain

why it views such documents as required by regulatory rules, or

explain why such mental impressions should go unprotected. Exposing

such documentation to discovery is a significant expansion of the

IRS's power and will likely reveal information far beyond the basic

numbers that the IRS could discover through production of Textron's

auditor's workpapers.

           But more important are the ramifications beyond this case

and beyond even the case of tax accrual workpapers in general.              The

scope of the work-product doctrine should not depend on what party

is asserting it.    Rather, the rule announced in this case will, if

applied fairly, have wide ramifications that the majority fails to

address.

           For example, as the IRS explicitly conceded at oral

argument, under the majority's rule one party in a litigation will

be able to discover an opposing party's analysis of the business

risks of the instant litigation, including the amount of money set


                                      -38-
aside in a litigation reserve fund, created in accordance with

similar requirements as Textron's tax reserve fund.         Though this

consequence was a major concern of the argument in this case, the

majority does not even consider this "sharp practice," which its new

rule will surely permit.

              And there are plenty more examples.   Under the majority's

rule, there is no protection for the kind of documents at issue in

Adlman, namely "documents analyzing anticipated litigation, but

prepared to assist in a business decision rather than to assist in

the conduct of the litigation."     134 F.3d at 1201-02.   Nearly every

major business decision by a public company has a legal dimension

that will require such analysis. Corporate attorneys preparing such

analyses should      now   be aware that their work product is not

protected in this circuit.

       III.    The Workpapers Are Protected Under the Right Test

              Applying the "because of" test thoughtfully adopted in

Adlman and Maine, the majority should have concluded that Textron's

workpapers are protected by the work-product doctrine.       The proper

starting point in reaching this legal conclusion should be the

factual findings of the district court, which held an evidentiary

hearing to understand the nature of the documents sought here by the

IRS.




                                   -39-
          A.   Factual findings

          After considering affidavits and testimony, the district

court found that the tax accrual workpapers are:

          1. A spreadsheet that contains:
          (a) lists of items on Textron's tax returns,
          which, in the opinion of Textron's counsel,
          involve issues on which the tax laws are
          unclear, and, therefore, may be challenged by
          the IRS;
          (b) estimates by Textron's counsel expressing,
          in percentage terms, their judgments regarding
          Textron's   chances  of   prevailing  in   any
          litigation over those issues (the "hazards of
          litigation percentages"); and
          (c) the dollar amounts reserved to reflect the
          possibility that Textron might not prevail in
          such litigation (the "tax reserve amounts").

Textron, 507 F. Supp. 2d at 142-143 (emphasis added).        These

workpapers do not contain any facts about the transactions that

concerned the IRS.   Id. at 143.

          The district court also found, "[a]s stated by Norman

Richter, Vice President of Taxes at Textron and Roxanne Cassidy,

Director, Tax Reporting at Textron, Textron's ultimate purpose in

preparing the tax accrual workpapers was to ensure that Textron was

'adequately reserved with respect to any potential disputes or

litigation that would happen in the future.'" Id. at 143. Further,

"there would have been no need to create a reserve in the first

place, if Textron had not anticipated a dispute with the IRS that

was likely to result in litigation or some other adversarial

proceeding."   Id. at 150.



                                  -40-
            In addition to recognizing these litigation purposes, the

district    court   also     recognized    the   dual   purposes      driving    the

creation of these documents and found that the workpapers' creation

"also was prompted, in part" by the need to satisfy Textron's

auditors and get a "clean" opinion letter.                  Id. at 143.          The

district court later clarified:

            Thus, while it may be accurate to say that the
            workpapers helped Textron determine what amount
            should be reserved to cover any potential tax
            liabilities and that the workpapers        were
            useful in obtaining a "clean" opinion from [the
            auditor] regarding the adequacy of the reserve
            amount, there would have been no need to create
            a reserve in the first place, if Textron had
            not anticipated a dispute with the IRS that was
            likely to result in litigation or some other
            adversarial proceeding.

Id. at 150.    Relatedly, the district court found that anticipation

of litigation was the "but for" cause of the documents' creation.

Id.   Thus, the district court clearly found two purposes leading to

the creation of the workpapers.

            The majority makes no effort to reject these factual

findings,    but    simply    recharacterizes     the    facts   as    suits     its

purposes.    For example, the majority declares, without reference to

the district court's more nuanced findings, that the "the IRS is

unquestionably      right    that   the   immediate     motive   of    Textron    in

preparing the tax accrual work papers was to fix the amount of the

tax reserve on Textron's books and to obtain a clean financial

opinion from its auditor."          Maj. Op. at 12-13.       At another point,


                                      -41-
the majority boldly pronounces, "the only purpose of Textron's

papers was to prepare financial statements." Id. at 20. Of course,

as explained above, the district court's factual findings about

Textron's   "ultimate   purpose"   were   directly   contrary   to   these

pronouncements.    Discarding a district court's factual finding on

causation without any demonstration of clear error is not within

this court's proper appellate function.       See Fed. R. Civ. P. 52(a)

("Findings of fact, whether based on oral or other evidence, must

not be set aside unless clearly erroneous, and the reviewing court

must give due regard to the trial court's opportunity to judge the

witnesses' credibility."); see also Constructora Maza, Inc. v. Banco

de Ponce, 616 F.2d 573, 576 (1st Cir. 1980) (noting that clear error

review applies even when "much of the evidence is documentary and

the challenged findings are factual inferences drawn from undisputed

facts").

            Instead, the majority exalts in the fact that the district

court made no finding that the documents were "for use in possible

litigation."    Maj. Op. at 13.    That proposition is true.     But, as

described above, "for use" (i.e. "prepared for") is not and has

never been the law of this circuit.

            The majority does suggest that the documents business

purpose "cannot be disputed."      Id.    This is also uncontroversial.

The district court found both a litigation and a business purpose.

But, in straining to ignore the documents' litigation purposes, the


                                   -42-
majority proceeds to rely heavily on the IRS's expert. In so doing,

the majority makes no effort to explain why the district court

should have been required to adopt the view that the workpapers

existed only for a non-litigation purpose. The majority claims that

Textron's witnesses agreed with the IRS expert, but the majority

fails to reconcile this proclamation with the competing view of

Textron's witnesses, which the district court explicitly relied upon

in its factual findings regarding Textron's "ultimate purpose."

Textron, 507 F. Supp. 2d at 143.   This is another corruption of the

proper role of an appellate court.    See Anderson v. Bessemer City,

470 U.S. 564, 574 (1985) ("Where there are two permissible views of

the evidence, the factfinder's choice between them cannot be clearly

erroneous.").

          The majority does suggest that the       district court's

findings regarding the cause of the workpapers' creation was only

stated in its legal analysis section.      Maj. Op. at 9.   But the

actual purpose of the documents' creators, or, in the words of the

district court, "but-for" causation, is a factual issue, and the

majority makes no effort to explain why such issue should be

reviewed as a legal conclusion.

          The majority also proclaims, without record support, that

"[a]ny experienced litigator would describe the tax accrual work

papers as tax documents and not as case preparation materials."

Maj. Op. at 16.    As described above, this conclusion reverses,


                               -43-
without any finding of clear error, the district court's factual

findings.    Further, this language dangerously suggests that this

court can, from its general knowledge, offer an expert opinion as

to how such documents are always seen by "experienced litigators."

Another of the many errors of this approach is revealed by reference

to undisputed record testimony.    Namely, the majority's assumption

that tax accrual workpapers are a uniform class from corporation to

corporation is simply wrong.    When the district court carefully and

specifically defined what documents were actually at issue in this

case, it explained that "there is no immutable definition of the

term 'tax accrual papers,'" and that their content varies from case

to case, Textron, 507 F. Supp. 2d at 142, a conclusion that is

consonant with the testimony of the government's expert. Id. at 142

n.2.   Thus, even were it not our rule that we defer to the district

court's factfinding, such a rule would make good sense in handling

the wide range of workpapers likely to confront district courts in

the future as the IRS increasingly seeks their discovery.

            Even if we looked at the purpose of tax accrual workpapers

as a general matter, the district court's conclusion that Textron's

anticipation of litigation drove its reporting obligations is not

so outrageous as to leave us with a firm conviction of error.

Rather, other courts reviewing similar kinds of documents have

reached similar conclusions.    Regions Fin. Corp. & Subsidiaries v.

United States, No. 2:06-CV-00895-RDP, 2008 WL 2139008, at *6 (N.D.


                                 -44-
Ala. May 8, 2008) (concluding, in examining another company's

workpapers that "[w]ere it not for anticipated litigation, Regions

would not have to worry about contingent liabilities and would have

no   need   to    elicit    opinions    regarding     the   likely    results   of

litigation"); Comm'r of Revenue v. Comcast Corp., 901 N.E.2d 1185,

1191,   1205     (Mass.    2009)   (affirming   a   finding   of     work-product

protection for a business memorandum analyzing the "pros and cons

of the various planning opportunities and the attendant litigation

risks" since the author "had 'the prospect of litigation in mind

when it directed the preparation of the memorandum'" and would not

have been prepared irrespective of that litigation (quoting Adlman,

134 F.3d at 1204)).

            B.    Analysis

            This court should accept the district court's factual

conclusion that Textron created these documents for the purpose of

assessing its chances of prevailing in potential litigation over its

tax return in order to assess risks and reserve funds.                Under these

facts, work-product protection should apply.

                     1.     The "because of" test

            First,    the    majority    does   not    develop     any    analysis

contesting the proposition that disputes with the IRS in an audit

can constitute litigation, within the meaning of Fed. R. Civ. P.

26(b)(3)(A).       Indeed, such a conclusion is clear.                   For these

purposes, the touchstone of "litigation" is that it is adversarial.


                                       -45-
See Restatement (Third) of the Law Governing Lawyers § 87 cmt. h

(2000).       Though the initial stages of a tax audit may not be

adversarial, the disputes themselves are essentially adversarial;

the subject of these disputes will become the subject of litigation

unless the dispute is resolved.

               Applying the "because of" test as articulated in Adlman

and Maine, the workpapers are protected.               Under these precedents,

a document is protected if, "'in light of the nature of the document

and the factual situation in the particular case, the document can

be fairly said to have been prepared or obtained because of the

prospect of litigation.'"            Maine, 298 F.3d at 68 (emphasis in

original) (quoting Adlman, 134 F.3d at 1202). The "because of" test

"really turns on whether [the document] would have been prepared

irrespective of the expected litigation with the IRS."                   Adlman, 134

F.3d at 1204. As the district court found, the driving force behind

the preparation of the documents was the need to reserve money in

anticipation of disputes with the IRS.             Textron, 507 F. Supp. 2d at

143. Though other business needs also contributed to Textron's need

to    create    the   documents,     those    needs    depended     on    Textron's

anticipating litigation with the IRS.              In other words, without the

anticipation of litigation, there would be no need to estimate a

reserve to fund payment of tax disputes.              Id. at 150.    In this way,

the    dual     purposes   leading    to     the   documents'     creation     were

intertwined, and work-product protection should apply.                    See In re


                                      -46-
Grand Jury Subpoena, 357 F.3d at 910 ("The documents are entitled

to work product protection because, taking into account the facts

surrounding their creation, their litigation purpose so permeates

any   non-litigation   purpose   that    the    two   purposes   cannot   be

discretely separated from the factual nexus as a whole."); see also

Andrew   Golodny,   Note:   Lawyers   versus    Auditors:   Disclosure    to

Auditors and Potential Waiver of Work-Product Privilege in United

States v. Textron, 61 Tax Law. 621, 629 (2008) ("As a commentator

noted, 'in the case of tax contingency reserves, the prospect of

future litigation and the business need for the documents are so

intertwined that the prospect of future litigation itself creates

the business need for the document.'" (quoting Terrence G. Perris,

Court Applies Work Product Privilege to Tax Accrual Workpapers, 80

Prac. Tax. Strategies 4 (2008))).

           The majority simply refuses to accept the district court's

finding that the documents would not exist but for Textron's need

to anticipate litigation.        This rejection is essential to the

majority's erroneous conclusion.         Accepting the district court's

findings   regarding   purpose   compels    a   finding   of   work-product

protection, since the precedents are clear that under the "because

of" test, dual purpose documents are protected.           In fact, that is

one of the very reasons some courts have adopted the test.                 8

Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal

Practice and Procedure, § 2024 (2d ed. 2009) ("'Dual purpose'


                                  -47-
documents   created     because     of    the   prospect    of   litigation   are

protected even though they were also prepared for a business

purpose."); see also Roxworthy, 457 F.3d at 598-99 ("[D]ocuments do

not lose their work product         privilege 'merely because [they were]

created in order to assist with a business decision,' unless the

documents 'would have been created in essentially similar form

irrespective of the litigation.'" (quoting Adlman, 134 F.3d at

1202)); In re Grand Jury Subpoena, 357 F.3d at 907 (adopting Wright

and Miller's "because of" test in order to handle "dual purpose"

documents); Maine, 298 F.3d at 68 (adopting Adlman after recounting

the distinction between the "because of" test and the "primary

purpose" test in their handling of dual purpose documents); Adlman,

134 F.3d at 1197-98, 1202 ("Where a document is created because of

the prospect of litigation, analyzing the likely outcome of that

litigation, it does not lose protection under this formulation

merely because it is created in order to assist with a business

decision."); In re Special Sept. 1978 Grand Jury (II), 640 F.2d 49,

61 (7th Cir. 1980) ("We conclude that the materials . . . were

indeed prepared in anticipation of litigation, even though they were

prepared    as   well   for   the   filing      of   the   Board   of   Elections

reports.").




                                         -48-
                      2.    The exception to the "because of" test

            The majority reads too much into one sentence from Maine

and Adlman.        Specifically, it is true that "the 'because of'

standard does not protect from disclosure 'documents that are

prepared in the ordinary course of business or that would have been

created    in     essentially     similar      form    irrespective        of   the

litigation.'"       Maine, 298 F.3d at 70 (quoting Adlman, 134 F.3d at

1202).    This proviso relates to the advisory notes to the rule,

which    excludes    from    protection   "[m]aterials         assembled   in   the

ordinary course of business, or pursuant to public requirements

unrelated to litigation, or for other nonlitigation purposes." Fed.

R. Civ. P. 26 advisory committee's note (1970). Understood in light

of the fact that the "because of" test unequivocally protects "dual

purpose" documents, this proviso does not strip protection for dual

purpose documents that have one business or regulatory purpose.

Rather, the best reading of the advisory committee's note is simply

that    preparation    for    business    or   for    public    requirements    is

preparation for a nonlitigation purpose insufficient in itself to

warrant protection. The note states that there is no protection for

documents created for business, regulatory, or "other nonlitigation

purposes."      This language suggests the note is considering business

and regulatory purposes as nonlitigation purposes, but does not

suggest that the presence of such a purpose should somehow override

a litigation purpose, should one exist. Thus, correctly formulated,


                                     -49-
this exception should be understood as simply clarifying the rule

that dual purpose documents are protected, though "there is no

work-product immunity for documents prepared in the regular course

of business rather than for purposes of the litigation."              Wright &

Miller, supra, § 2024 (emphasis added); see also Roxworthy, 457 F.3d

at 599 ("[A] document can be created for both use in the ordinary

course of business and in anticipation of litigation without losing

its work-product privilege."). Under the majority's interpretation,

the exception swallows the rule protecting dual purpose documents.

           So understood, the exception does not control this case.

After citing this exception, the district court concluded that the

documents were not created irrespective             of litigation because

Textron   would   not   have    prepared     the   documents    but   for   the

anticipation of litigation.       Textron, 507 F. Supp. 2d at 150.          The

majority makes no effort to label this finding clearly erroneous.

To the contrary, the finding is correct. The tax accrual workpapers

identify specific tax line items, and then anticipate the likelihood

that litigation over those items will result in Textron having to

pay the IRS more money.       That Textron will not ultimately litigate

each position does not change the fact that when it prepared the

documents,   Textron    was    acting   to   anticipate   and    analyze    the

consequences of possible litigation, just             like the memorandum

example in Adlman, 134 F.3d at 1200. The documents would not be the

same at all had Textron not anticipated litigation.             So, under the


                                    -50-
"because of" test, as applied in Adlman and the many circuit courts

that   have    followed    it,   these       documents   were    not     prepared

"irrespective" of the prospect of litigation.                   They should be

protected.

                   3.     Arthur Young and El Paso do not control

          Neither the Supreme Court's decision in United States v.

Arthur Young & Co., 465 U.S. 805 (1984), nor the Fifth Circuit's

decision in El Paso, 682 F.2d at 530, support a different result.

          In Arthur Young, the Court declined to recognize an

accountant's work-product doctrine, thus holding that tax accrual

workpapers created by an independent auditor were not protected.

Arthur Young, 465 U.S. at 815-21.            But unlike the Court in Arthur

Young, we are not now confronted with the question of whether to

recognize a new privilege.       Here, the doctrinal decision we face is

how to apply existing work-product doctrine to the present facts,

in other words whether the "because of" test protects dual purpose

documents, as the Maine and Adlman courts so held.               This question

was not at all presented in Arthur Young.

          On the other hand, El Paso is clearly factually on point

-- there the Fifth circuit rejected work-product protection for

similar tax accrual workpapers.        El Paso, 682 F.2d at 542.          But, as

explained above, that court applied a different definition of the

work-product    doctrine,    asking    whether     the   "primary      motivating

purpose behind the creation of the document was to aid in possible


                                      -51-
future litigation."     Id. at 542-44 (concluding that the document

should not be protected as it "carries much more the aura of daily

business than it does of courtroom combat").         Finding Textron's

workpapers protected would not create a circuit split, but be merely

an application of a widely acknowledged existing difference between

our law and the law of the Fifth Circuit.     It is precisely in these

"dual purpose" situations that the "because of" test used in this

circuit is meant to distinguish itself from the "primary purpose"

test used in the Fifth Circuit.         Maine, 298 F.3d at 68 (citing

Adlman for the proposition that the primary purpose test "is at odds

with the text and the policies of Rule 26 because nothing in it

suggests that documents prepared for dual purposes of litigation and

business or agency decisions do not fall within its scope").     Thus,

unlike the Fifth Circuit, we need not assess whether the tax accrual

workpapers carry more of one "aura" than another.

                           IV.   Conclusion

          The majority's decision may please the IRS and some tax

scholars who understandably see discovery of tax accrual workpapers

as an important tool in combating fraud.      But this decision will be

viewed as a dangerous aberration in the law of a well-established

and important evidentiary doctrine.       Whatever else one may think

about this case, the majority's assertion that it is following Maine

is plainly erroneous.    Rather, the majority's "prepared for" test




                                 -52-
is directly contrary to Adlman, a decision we explicitly adopted in

Maine.

           In straining to craft a rule favorable to the IRS as a

matter of tax law, the majority has thrown the law of work-product

protection into disarray. Circuits have already split interpreting

the meaning of "anticipation of litigation," between the "primary

purpose" and "because of" tests.          Now this court has proceeded to

further the split by purporting to apply the "because of" test while

rejecting that test's protection for dual purpose documents.                In

reality,   the   majority   applied   a    new   test   that   requires   that

documents be actually "prepared for" use in litigation.             The time

is ripe for the Supreme Court to intervene and set the circuits

straight on this issue which is essential to the daily practice of

litigators across the country.

           The correct test is that spelled out in Adlman, and

adopted by most circuit courts.       Applying that test to the facts

actually found by the district court, these tax accrual workpapers

should be protected.    For these reasons, I respectfully dissent.




                                  -53-